DETAILED ACTION
This application is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,800,999 to Puzio et al., which discloses:
Claim 1: A gripping mechanism 10 (FIG. 11) comprising:
a rolling body 26;
a frame 22 which houses the rolling body 26; and
a downward pushing section 18 configured to push downward on an object 80 gripped between the rolling body 26 and the frame 22.
Claim 2: The gripping mechanism 10 according to claim 1, wherein the downward pushing section 18 has a plurality of downward pushing mechanisms 66, 68 which push downward on the object 80.
Claim 5: The gripping mechanism 10 according to claim 1, wherein
the downward pushing section 18 includes:
a piston 66 with a tip and a base (see FIG. 8);
a cylinder 20 which houses the piston 66; and
an urging section 68 which urges the piston 66 toward the object 80,
the base is in slidable contact with an inner surface of the cylinder (see FIGS. 1 and 11), and
the tip protrudes from the cylinder 20 and makes contact with the object 80 (see FIGS. 1 and 11).
Claim 8: The gripping mechanism 10 according to claim 1, wherein
the frame 22 has two inner surfaces (vertical surface of 22 shown in FIG. 1 which abuts rolling body 26 and inclined surface 32) which support a weight of the rolling body 26, and
an opening (hole provided within 22) which receives insertion of the object 16 is formed between the two inner surfaces.
Claim 9: The gripping mechanism 10 according to claim 8, wherein one of the two inner surfaces 32 is inclined relative to a vertical direction.
Claim 10: The gripping mechanism 10 according to claim 1,
wherein the frame 22 has a side plate (side wall of 22), and
the side plate has a cutout section 32 for passage of the object 80 but not passage of the rolling body 26.
Claim 11: An assembly apparatus comprising:
the gripping mechanism 10 according to claim 1; and
a drive mechanism (e.g., the drill shown in FIGS. 23-24) configured to move the gripping mechanism 10 relative to the object 80.

Allowable Subject Matter
Claims 3-4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent No. 8,800,999 to Puzio et al. is the closest prior art.
Claim 3: Puzio discloses the gripping mechanism according to claim 2, but does not disclose wherein one of the downward pushing mechanisms is located so as to protrude from a ceiling surface among inner surfaces of the frame.
Claim 4: Puzio discloses the gripping mechanism according to claim 2, but does not disclose wherein one of the downward pushing mechanisms is located so as to protrude from a surface opposite to the object among outer surfaces of the frame.
Claim 6: Puzio discloses the gripping mechanism according to claim 1, 
wherein the rolling body 26 includes:
a columnar or cylindrical core (see Col. 9, Lines 4-5).
Puzio does not disclose a covering section which covers a peripheral surface of the core with an elastic object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658